           Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 1 of 25



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Caroline Polt and Monica Polt,              :     CIVIL ACTION
individually and as co-                     :     NO. 16-2362
executors of the estate of                  :
Joanne Polt, deceased,                      :
                                            :
               Plaintiffs,                  :
       v.                                   :
                                            :
Sandoz, Inc.,                               :
                                            :
               Defendant.                   :

                              M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                  May 26, 2020


                             Table of Contents
I.         INTRODUCTION............................................. 2
II.        FACTUAL BACKGROUND....................................... 3
III.       LEGAL STANDARD........................................... 6
IV.        DISCUSSION............................................... 7
 A.  Sandoz’s Motion for Summary Judgment..................... 7
   1. Preemption ............................................. 8
   2. State Law Duty ........................................ 12
       i. Pennsylvania’s Policy Against Expanding Tort Liability... 14
       ii.  The FDA Regulations Exception .......................... 16
       iii. Negligence Per Se ...................................... 20
      3.     Breach of Duty ........................................ 24
 B.        The Polts’ Cross-Motions for Partial Summary Judgment... 24
V.         CONCLUSION.............................................. 25
        Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 2 of 25



I.     INTRODUCTION
       Caroline and Monica Polt, individually and as co-

executrixes of the estate of Joanne Polt, (hereinafter “the

Polts”) bring this action against Sandoz, Inc., (hereinafter

“Sandoz”) claiming that its failure to directly warn their

mother Joanne Polt about the risks associated with taking the

drug it manufactured caused her death.          The Polts claim that,

under Pennsylvania law, Sandoz owed a duty to Joanne Polt to

deliver to her a medication guide accompanying the drug, in

accordance with FDA regulations.          Sandoz responds that a claim

for failure to warn a consumer directly is preempted by federal

law.    The issue is whether Pennsylvania recognizes an

independent cause of action for failure to warn a consumer

directly of the risks associated with the medically prescribed

drug.    If, indeed, there is this duty to warn under Pennsylvania

law, the claim is not preempted.          If there is no such duty, then

the claim is preempted.

       The Court concludes that the Polts’ claim is preempted.

Under the learned intermediary doctrine, a drug manufacturer has

no duty to warn the consumer directly about the risks associated

with its drug when it had warned the consumer’s physicians.              In

this case, Sandoz warned Joanne Polt’s physicians.           And neither

an exception to nor an abandonment of the learned intermediary




                                      2
       Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 3 of 25



doctrine, which has been strictly and consistently applied in

Pennsylvania for fifty years, is appropriate in this case.


II.   FACTUAL BACKGROUND
      The Polts’ mother, decedent Joanne Polt, died from

pulmonary fibrosis.      She had taken Sandoz’s drug, amiodarone,

over a five-year period.       The FDA approved amiodarone as a drug

of last resort to treat life-threatening ventricular

fibrillation and ventricular tachycardia.          But physicians

sometimes prescribed it “off-label”1 to treat non-life-

threatening atrial fibrillation.          In Joanne Polt’s case, she was

prescribed the drug for atrial fibrillation, an off-label use.

After five years of amiodarone use, she was diagnosed with

pulmonary fibrosis.      Pulmonary fibrosis is a disease associated

with pulmonary toxicity, a known adverse side effect of

amiodarone.    Joanne Polt died shortly after this diagnosis.

      Sandoz is a generic manufacturer of amiodarone and provides

to physicians the same warning label as is provided by the

brand-name manufacturer of amiodarone.          As a generic

manufacturer, under FDA regulations, Sandoz has a duty of

sameness, which means that its warning label for amiodarone must

be the same as the brand-name manufacturer’s warning label.


1     Prescribing a medication for off-label use means to prescribe it to
treat an illness other than the illness it was approved to treat. See In re
Schering Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 240
(3d Cir. 2012) (“Because the FDCA does not regulate the practice of medicine,
physicians may lawfully prescribe drugs for off-label uses.”).

                                      3
       Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 4 of 25



Sandoz complied with this duty.           And this amiodarone warning

label includes a warning of the risk of pulmonary toxicity.

     Sandoz is also required by FDA regulations to warn

consumers directly.      In addition to the warning label given to

physicians, it must provide pharmacies with “medication guides”2

to give directly to consumers.        The Polts contend that Sandoz

did not comply with these FDA medication guide regulations.

     The Polts also contend that Sandoz failed to provide a

warning to Joanne Polt’s physicians.           At least three different

physicians provided care to Joanne Polt, but the Polts only

point to the testimony of Dr. Cox, her cardiologist, as creating

a dispute of fact on this issue.           Dr. Cox testified that he was

aware that amiodarone could lead to pulmonary toxicity.             But he

was not aware that amiodarone was a drug of last resort.             And he

was not aware that it was only approved by the FDA to treat

ventricular tachycardia and ventricular fibrillation.            Dr. Cox

was also not aware that a medication guide was required for

amiodarone, and he testified that a medication guide provided to

Joanne Polt, but not to him, would have assisted him in

conveying information about the drug.




2     Medication guides are paper handouts that the FDA requires to accompany
certain medications. See FDA, Medication Guides (Jan. 3, 2020),
https://www.fda.gov/Drugs/DrugSafety/ucm085729.htm (last visited May 21,
2020).

                                      4
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 5 of 25



    The Polts brought this action for wrongful death, alleging

negligent failure to warn, negligence per se, and negligent

marketing.   Sandoz moved to dismiss all counts on preemption

grounds, and this Court granted the motion as to the negligent

marketing count, but denied the motion as to the negligent

failure to warn and negligence per se counts.         This Court

reasoned that the Polts might be able to defeat preemption if

they could show that the negligent failure to warn and

negligence per se claims are based on state tort law imposing a

duty on the manufacturer to warn consumers directly, but could

not show that the negligent marketing claim was based on

anything other than the federal regulations.        Following

extensive discovery, the parties now bring motions for summary

judgment, mainly contesting whether the negligent failure to

warn and negligence per se claims are based on state tort law

independent of federal law.     The parties do not dispute that

Pennsylvania substantive law applies.

    Sandoz and the Polts also submitted motions in limine

seeking to exclude expert testimony, but the Court need not rule

on these motions because, in accordance with the suggestion of

the parties, it is not necessary to do so to resolve the motions

for summary judgment.    Thus, only Sandoz’s motion for summary

judgment and the Polts’ two cross-motions for partial summary

judgment are discussed below.

                                    5
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 6 of 25



III. LEGAL STANDARD
    Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law.         Fed. R. Civ. P. 56(a).   “A

motion for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine issue of material fact.”         Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)).            A

fact is “material” if proof of its existence or nonexistence

might affect the outcome of the litigation, and a dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.”         Anderson, 477 U.S.

at 248.

    The Court views the facts in the light most favorable to

the nonmoving party.    “After making all reasonable inferences in

the nonmoving party’s favor, there is a genuine issue of

material fact if a reasonable jury could find for the nonmoving

party.”   Pignataro v. Port Auth. of N.Y. & N.J., 593 F.3d 265,

268 (3d Cir. 2010).    While the moving party bears the initial

burden of showing the absence of a genuine issue of material

fact, meeting this obligation shifts the burden to the nonmoving

party, who must “set forth specific facts showing that there is




                                    6
       Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 7 of 25



a genuine issue for trial.”      Anderson, 477 U.S. at 250 (quoting

Fed. R. Civ. P. 56).

      The standard for summary judgment is identical when

addressing cross-motions for summary judgment.          Lawrence v. City

of Philadelphia, 527 F.3d 299, 310 (3d Cir. 2008).          When

confronted with cross-motions for summary judgment, “[t]he court

must rule on each party’s motion on an individual and separate

basis, determining, for each side, whether a judgment may be

entered in accordance with the Rule 56 standard.”          Schlegel v.

Life Ins. Co. of N. Am., 269 F. Supp. 2d 612, 615 n.1 (E.D. Pa.

2003) (quoting 10A Charles A. Wright, Arthur R. Miller & Mary

Kay Kane, Federal Practice and Procedure § 2720 (3d ed. 1998)).


IV.   DISCUSSION
      The application of the learned intermediary doctrine

resolves the core of all the summary judgment motions in favor

of Sandoz.   Under this doctrine, Sandoz’s state law tort duty is

to warn physicians, not the ultimate consumers.          While the Polts

argue for an exception to the learned intermediary doctrine,

none is available under the facts of this case.          And the Court

will not ignore or abandon this doctrine, which is firmly

established in Pennsylvania.


A.    Sandoz’s Motion for Summary Judgment
      The Polts bring three claims, under failure to warn and

negligence per se theories: (1) Sandoz failed to warn physicians
                                     7
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 8 of 25



at all, (2) Sandoz failed to adequately warn physicians, and (3)

Sandoz failed to directly warn consumers in accordance with FDA

medication guide regulations.      The third claim is the true crux

of the dispute, and the other two claims are peripheral

contentions, argued half-heartedly and as alternatives.

     And while their third claim merits a robust discussion of

the issues involved, all three claims decidedly fail.          As to the

first, that Sandoz failed to warn physicians at all, although it

is not preempted, it fails because there is no genuine dispute

that the physicians were aware of the risk of pulmonary

toxicity.    As to the second, that Sandoz failed to adequately

warn physicians, it is preempted because federal law requires

Sandoz, as a generic manufacturer, to use the brand-name

manufacturer’s warning label.      As to the third, that Sandoz

failed to warn consumers directly, it is preempted because it is

not cognizable under state tort law in that Pennsylvania has

adopted the learned intermediary doctrine, which applies without

exception here.


1.   Preemption
     Two of the Polts’ three claims are preempted.         The claim

that Sandoz did not provide any warning to physicians is not

preempted.    But the claim that Sandoz did not provide an

adequate warning to physicians and the claim that Sandoz did not



                                    8
        Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 9 of 25



provide a medication guide to consumers are barred by implied

preemption.

    Under the Supremacy Clause of Article VI of the United

States Constitution, federal law preempts state law in three

ways: express preemption, implied preemption, and field

preemption.     Hillsborough Cty. v. Automated Med. Labs., Inc.,

471 U.S. 707, 713 (1985).       Only implied preemption is at issue

here.

    Drug product liability claims are not preempted by express

or field preemption.      There is no express preemption clause in

the Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. §§

301 et seq., that applies to prescription drugs.           Riegel v.

Medtronic, Inc., 552 U.S. 312, 327 (2008).          And field preemption

does not apply to claims for drug products liability because the

FDCA does not occupy the field of drug safety oversight.            See

Merck Sharp & Dohme Corp. v. Albrecht, 139 S. Ct. 1668, 1677

(2019) (noting that Congress’s purpose in enacting the FDCA was

not to make the FDA the exclusive mechanism for maintaining drug

safety).

    But the FDCA may preempt a drug product liability claim by

one of the two types of implied preemption: obstruction or

impossibility.     Wyeth v. Levine, 555 U.S. 555, 568, 573 (2009).

It is true that there is a presumption against preemption in

areas that are traditionally within the states’ police powers,

                                      9
     Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 10 of 25



such as health and safety.     Bruesewitz v. Wyeth Inc., 561 F.3d

233, 240 (3d Cir. 2009).     Yet a state law claim that “stands as

an obstacle to Congressional objectives” will be preempted.            Id.

at 239.   And, similarly, a state law claim will be preempted if

it is “impossible for a private party to comply with both state

and federal requirements.”     Mut. Pharm. Co. v. Bartlett, 570

U.S. 472, 480 (2013) (quoting English v. General Elec. Co., 496

U.S. 72, 79 (1990)).

    The claim that Sandoz did not provide any warnings at all

to physicians is not preempted.      This claim is not preempted

because there is no conflict between federal and state law in

that both require drug manufacturers to provide the warning

label to physicians.    See Eckhardt v. Qualitest Pharm., Inc.,

751 F.3d 674, 679 (5th Cir. 2014) (“As failing to provide FDA-

approved warnings would be a violation of both state and federal

law, this is a parallel claim that is not preempted.”).          Thus,

compliance with both federal and state law is not impossible,

and compliance with state law does not obstruct federal law.

    But the claim that Sandoz provided an inadequate warning to

physicians is preempted by implied preemption through

impossibility.   It is well-settled that a claim based on a

generic manufacturer’s inadequate warning label is preempted by

impossibility preemption because a generic manufacturer, under

the FDA’s sameness requirement, cannot unilaterally change a

                                   10
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 11 of 25



drug’s warning label.      PLIVA, Inc. v. Mensing, 564 U.S. 604, 625

(2011).3    Here, the Polts’ claim that the warning label did not

adequately warn physicians is preempted because it was

impossible for Sandoz to both change the label to make it

adequate under state law and comply with FDA regulations

requiring the generic manufacturer’s label to be identical to

the brand-name manufacturer’s label.

     And finally, the claim that Sandoz did not provide warnings

directly to consumers—in the form of medication guides—is

preempted by implied preemption through obstruction.            A state

law claim that is parallel to an FDA requirement obstructs

federal law if the claim is dependent on the federal

requirement, but it does not obstruct federal law if it is

independent of the federal requirement.          See In re Orthopedic

Bone Screw Prods. Liab. Litig., 193 F.3d 781, 792 (3d Cir.

1999).4    Thus, because state tort law generally does not

recognize a cause of action for a drug manufacturer’s failure to


3     See also In re Fosamax (Alendronate Sodium) Prods. Liab. Litig. (No.
II), 751 F.3d 150, 165 (3d Cir. 2014) (noting that a claim based on the
generic manufacturer not changing the drug’s label is preempted where the
“manufacturers have no control over the design or labeling of generic
drugs”).
4     Compare Buckman Co. v. Plaintiffs' Legal Comm., 531 U.S. 341, 353, 349–
50, 353 (2001) (holding that where the “claim exist solely by virtue of the
FDCA” it “exert[s] an extraneous pull on the scheme established by Congress”
because private actions, having no regard for the “difficult (and often
competing) objectives” of the FDA, will “inevitably conflict with the FDA's
responsibility to [enforce] consistently with the [FDA]'s judgment and
objectives”), with Wyeth v. Levine, 555 U.S. 555, 574, 579 (2009) (holding
that the “widely available state rights of action” do not “pose[] an obstacle
to [the FDCA’s] objectives,” but instead “offer[] an additional, and
important, layer of consumer protection that complements FDA regulation”).

                                     11
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 12 of 25



warn consumers directly, “the majority of the district courts to

consider this very [medication guide preemption] issue have

found identical claims preempted.”         McDaniel v. Upsher-Smith

Labs., Inc., 893 F.3d 941, 946 (6th Cir. 2018).           These cases

analyze whether there is an underlying state tort duty and make

the preemption decision based on the existence or absence of

this duty.5

     Therefore, in this case, whether the Polts’ medication

guide claim is preempted depends upon what duty to warn

Pennsylvania law imposes on drug manufacturers.           It is to that

question that the Court now turns.


2.   State Law Duty
     In Pennsylvania, when the “drug was available only upon

prescription of a duly licensed physician, the warning required

is not to the general public or to the patient, but to the

prescribing doctor.”      Incollingo v. Ewing, 282 A.2d 206, 220

(Pa. 1971), abrogated on other grounds by Kaczkowski v.

Bolubasz, 421 A.2d 1027 (Pa. 1980).         This doctrine is predicated

upon the recognition that the physician, with his medical


5     See Moore v. Zydus Pharm. (USA), Inc., 277 F. Supp. 3d 873, 881 (E.D.
Ky. 2017) (holding that the claim was preempted because it “exists
exclusively due to the federal regulatory scheme”); Marvin v. Zydus Pharm.
(USA) Inc., 203 F. Supp. 3d 985, 989 (W.D. Wis. 2016) (holding that the claim
was not preempted because it “is a tort law claim based on defendant's
alleged failure to warn”); Perdue v. Wyeth Pharm., Inc., 209 F. Supp. 3d 847,
852 (E.D.N.C. 2016) (“Buckman requires more, however, than the existence of a
general state law principle providing a cause of action for violation of a
health and safety statute.”).

                                     12
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 13 of 25



expertise, is best positioned to “use his independent medical

judgment” to decide “whether to prescribe a given drug” and to

explain the risks and benefits of the drug “to the patient in

the context of his or her individual medical circumstances.”

Coyle v. Richardson-Merrell, Inc., 584 A.2d 1383, 1386 (Pa.

1991) (quoting Makripodis v. Merrell-Dow Pharm., Inc., 523 A.2d

374, 378 (Pa. Super. Ct. 1987)).          And this “[learned

intermediary doctrine] is strictly applied by Pennsylvania

courts.”   Colacicco v. Apotex, Inc., 432 F. Supp. 2d 514, 545

(E.D. Pa. 2006), aff'd, 521 F.3d 253 (3d Cir. 2008), judgment

vacated on other grounds, 556 U.S. 1101 (2009).

     Other jurisdictions have adopted “limited exceptions to the

learned intermediary doctrine” for (1) vaccines, (2) oral

contraceptives, (3) contraceptive devices, (4) drugs marketed to

consumers directly, (5) drugs that are over-promoted, and (6)

drugs that are removed from the market.          Vitanza v. Upjohn Co.,

48 F. Supp. 2d 124, 130–131 (D. Conn. 1999), aff’d, 271 F.3d 89

(2d Cir. 2001).     So far, Pennsylvania has only recognized the

over-promotion exception.       Baldino v. Castagna, 478 A.2d 807,

810 (Pa. 1984).

        The Polts do not contend that a recognized exception

applies in this case.6      Instead, they ask the Court to craft a


6     At most they argue that there is an analogy here to the direct-to-
consumer advertising exception. But this argument fails because even if
Pennsylvania were to adopt the direct-to-consumer advertising exception, the

                                     13
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 14 of 25



new exception, under Pennsylvania law, based on FDA regulations.

The Court will reject this suggestion for three reasons: (1) it

would break new ground and significantly expand liability under

Pennsylvania law; (2) even if adopted, it would be inapplicable

in this case; and (3) it would be a misuse of negligence per se,

which does not operate to create a new duty.


i.   Pennsylvania’s Policy Against Expanding Tort Liability
     An expansion of tort liability in this case would break

with Pennsylvania’s stated policy.         Where “there [is] no

reported decision by the Pennsylvania Supreme Court or any other

Pennsylvania court addressing the precise issue before [the

Court], it [is] the duty of the District Court to predict how

the Pennsylvania Supreme Court would [rule] if presented with

this case.”    Nationwide Mut. Ins. Co. v. Buffetta, 230 F.3d 634,

637 (3d Cir. 2000).      In predicting how the Pennsylvania Supreme

Court would rule, the Court “consider[s] relevant state

precedents, analogous decisions, considered dicta, scholarly

works, and any other reliable data tending convincingly to show

how the highest court in the state would decide the issue.”

Nationwide Ins. Co. v. Resseguie, 980 F.2d 226, 230 (3d Cir.



reasoning for that exception does not apply here where it is not the case
that “patients enter physicians’ offices with ‘preconceived expectations
about treatment because of information obtained from DTC [direct-to-consumer]
advertisements.’” See Perez v. Wyeth Labs. Inc., 734 A.2d 1245, 1260, 1263–
64 (N.J. 1999) (quoting Tamar V. Terzian, Direct–to–Consumer Prescription
Drug Advertising, 25 Am. J.L. & Med. 149, 157 (1999))).

                                     14
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 15 of 25



1992) (quoting McKenna v. Ortho Pharmaceutical Corp., 622 F.2d

657, 663 (3d Cir. 1980)).       And in making this prediction,

“[f]ederalism concerns require that [federal courts] permit

state courts to decide whether and to what extent they will

expand state common law.”       City of Philadelphia v. Lead Indus.

Ass'n, Inc., 994 F.2d 112, 123 (3d Cir. 1993); accord Vargus v.

Pitman Mfg. Co., 675 F.2d 73, 76 (3d Cir. 1982) (“We have been

asked to deliver prematurely a new doctrine of Pennsylvania tort

law, and as a federal court we are unwilling to do so.”); see 19

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 4507 (3d ed. 1998) (“In the same vein, it is not the

function of the federal court to expand the existing scope of

state law.”).

     Pennsylvania courts have generally “expressed reluctance to

judicially expand tort liability on public policy grounds as

such is properly the role of the legislature.”           Excavation

Techs., Inc. v. Columbia Gas Co. of Pennsylvania, 936 A.2d 111,

121 (Pa. Super. Ct. 2007), aff'd, 985 A.2d 840 (Pa. 2009).              And

specifically, Pennsylvania has displayed a “general reluctance

to expand tort liability within the [drug products] distribution

chain.”   White v. Weiner, 562 A.2d 378, 385 (Pa. Super. Ct.

1989).7


7     See Charles Shaid of Pennsylvania, Inc. v. George Hyman Const. Co., 947
F. Supp. 844, 855 (E.D. Pa. 1996) (“A sound and viable tort system—generally
what we now have—is a valuable incident of our free society, but we must

                                     15
        Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 16 of 25



      Therefore, under the facts of this case, the Court will

decline the invitation to alter Pennsylvania’s social policy

calculus as it relates to the liability of manufacturers engaged

in the sale of prescription drugs.         The crafting of an exception

to the learned intermediary doctrine, if one is to be crafted at

all, is best left to the legislature and Pennsylvania courts.


ii.   The FDA Regulations Exception
      Even if Pennsylvania were to adopt an FDA regulations

exception, this exception, as it exists in all but one of the

few jurisdictions that have adopted it, would not apply in this

case.    An FDA regulations exception would be an extension of the

contraceptives exception.        It would only be available where, in

addition to regulations mandating direct-to-consumer warnings,

it is foreseeable that a physician would not play the

traditional learned intermediary role.          This was not foreseeable

here, so an FDA regulations exception would not apply in this

case.

      The ordinary FDA regulations exception requires some fact

that undermines the rationale behind the learned intermediary




protect it from excess lest it becomes unworkable and alas, we find it
replaced with something far less desirable.” (quoting City of Philadelphia v.
Lead Indus. Ass'n, Inc., 994 F.2d 112, 126 (3d Cir. 1993)). Further, at
least one scholarly work agrees that other courts have “correctly rejected an
FDA regulation exception to the learned intermediary doctrine.” Charles J.
Walsh et. al., The Learned Intermediary Doctrine: The Correct Prescription
for Drug Labeling, 48 Rutgers L. Rev. 821, 873 (1996).

                                      16
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 17 of 25



doctrine.8   In jurisdictions where an FDA regulations exception

has been adopted, it is applied “only if ‘an in-depth analysis

of the benefits and risks to the individual of the [drug's]

administration appears to be unlikely.’”          Yates v. Ortho-McNeil-

Janssen Pharm., Inc., 808 F.3d 281, 292 (6th Cir. 2015) (quoting

Samuels v. Am. Cyanamid Co., 495 N.Y.S.2d 1006 (N.Y. Sup. Ct.

1985)).   Every court, except for one,9 to adopt an exception

based in part on FDA regulations has done so in the context of

contraceptives—with most of these courts explicitly reasoning

that an exception is appropriate in the contraceptives context

because “the prescribing physician is relegated to a relatively

passive role.”     MacDonald v. Ortho Pharm. Corp., 475 N.E.2d 65,

69 (Mass. 1985).10

     FDA regulations mandating direct-to-consumer warnings are

not by themselves sufficient for the FDA regulations exception


8     For any exception, there must be some fact that undermines the
rationale of the doctrine for the exception to apply. See Incollingo v.
Ewing, 282 A.2d 206, 220 (Pa. 1971) (noting that the overpromotion exception
would apply where the overpromotion “in effect cancelled out and rendered
meaningless” the warnings provided to physicians), abrogated on other grounds
by Kaczkowski v. Bolubasz, 421 A.2d 1027 (Pa. 1980).
9     See Edwards v. Basel Pharm., 933 P.2d 298, 301 (Okla. 1997) (adopting a
general FDA regulations exception to the learned intermediary doctrine based
on cases recognizing an exception for contraceptives, with little reasoning
behind the extension of FDA regulations exception to non-contraceptive
cases).
10    See also Odgers v. Ortho Pharm. Corp., 609 F. Supp. 867, 878 (E.D.
Mich. 1985) (“The reasoning behind the rule of the learned intermediary—the
reliance placed by the patient on the physician and interference with that
relationship—simply does not hold up when the drug involved is an oral
contraceptive.”); Restatement (Third) of Torts: Prod. Liab. § 6 cmt. e.
(1998) (“[W]arnings should be given directly to patients when the
manufacturer is aware that health care medical providers will not be in a
position to play the role of the learned intermediary.”).

                                     17
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 18 of 25



to apply.    In the contraceptives context, “[a] majority of

courts considering the question have held that the FDA

regulations . . . should not serve as a basis to displace or

create exceptions to the learned intermediary doctrine.”             Martin

v. Ortho Pharm. Corp., 661 N.E.2d 352, 356 (Ill. 1996).11             And no

court has articulated a reason “[w]hy the learned intermediary

doctrine should somehow be less applicable when the severity of

the side effects encourages the FDA to promote additional

labeling.”    In re Norplant Contraceptive Prod. Litig., 165 F.3d

374, 379 (5th Cir. 1999).       So, in practice, the FDA regulations

exception requires more than FDA regulations; it requires that a

learned intermediary foreseeably would not play the traditional

role in prescribing the drug.

     Assuming Pennsylvania would adopt the FDA regulations

exception,12 it would similarly only apply the exception where it

was foreseeable that a learned intermediary would not weigh the

risks and benefits before prescribing the drug.           Two cases

illustrate this point.


11    See In re Norplant Contraceptive Prod. Liab. Litig., 955 F. Supp. 700,
704 (E.D. Tex. 1997), aff'd, 165 F.3d 374 (5th Cir. 1999) (“Only a single
jurisdiction, Massachusetts, recognizes an exception to the doctrine for
prescription contraceptives.”); Prescription Drug Product Labeling,
Medication Guide Requirements, 63 Fed. Reg. 66378, 66384 (Dec. 1, 1998)
(“[C]ourts have not recognized an exception to the ‘learned intermediary’
defense in [other] situations where the FDA has required patient labeling.”).
12    That is not to say Pennsylvania would adopt this exception—in fact, the
Superior Court might have already implicitly rejected this exception. See
Taurino v. Ellen, 579 A.2d 925, 928 (Pa. Super. Ct. 1990) (refusing to find
an exception to the learned intermediary doctrine for contraceptives, where
the FDA mandated direct-to-consumer warnings).

                                     18
        Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 19 of 25



    First, the Third Circuit held in Mazur v. Merck & Co. that

an exception to the learned intermediary doctrine would apply

where it was foreseeable that a physician would not weigh the

risks and benefits before prescribing the drug.           964 F.2d 1348

(3d Cir. 1992).      In Mazur, the plaintiff was injured by a

vaccination that was administered by a school nurse under a

city-wide schoolchildren immunization program.           Id. at 1350–51.

The court assumed that Pennsylvania would adopt the mass

immunizations exception and held that this exception would apply

because the drug “was dispensed under ‘clinic-like’ conditions

on the day [the plaintiff] was inoculated and it was foreseeable

that the vaccine would be dispensed in this manner.”             Id. at

1364.    It reasoned that “the rationale supporting the learned

intermediary rule buckles where prescription drugs are dispensed

without an individualized medical balancing of the risks and

benefits to the user.”       Id. at 1361.

    Second, the Pennsylvania Superior Court in Taurino v. Ellen

held that an exception to the doctrine did not apply where it

was not foreseeable that the drug would be dispensed without a

physician’s prescription.        579 A.2d 925, 928 (Pa. Super. Ct.

1990).    In Taurino, the plaintiff was injured by a contraceptive

provided at a clinic, not by a physician.          Id. at 926.     The

court held that an exception to the learned intermediary

doctrine did not apply because “the manufacturer ha[d] no reason

                                      19
        Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 20 of 25



to know” that “someone other than a physician [would]

administer[] the drug.”       Id. at 928.

     This case is like Taurino, and it is unlike Mazur and the

few cases finding a contraceptive exception.           It was not

foreseeable that the amiodarone would be administered without a

learned intermediary weighing the risks and benefits.            Indeed,

there were at least three physicians that prescribed the drug to

Joanne Polt after considering the risks and benefits of the

drug.    And the Polts point to nothing that made it foreseeable

that the drug would be dispensed without a physician’s

considered prescription.       Thus, following the reasoning of

Taurino, Mazur, and the contraceptive exception cases, an FDA

regulations exception would not apply in this case.13


iii. Negligence Per Se
     The doctrine of negligence per se does not create new

duties; rather, a claim alleging negligence per se must be based

on a preexisting duty.       And because the learned intermediary

doctrine applies here and an exception does not, Sandoz had no

duty to directly warn consumers.           Thus, there is no preexisting


13    Other courts have rejected an FDA regulation exception based on the
medication guide requirement. See Small v. Amgen, Inc., 134 F. Supp. 3d 1358,
1369 (M.D. Fla. 2015) (“In fact, the courts that have addressed similar
arguments have all concluded that the learned intermediary doctrine is not
abrogated by the medication guide regulations.”) (applying Florida law),
aff’d, 723 F. App’x 722 (11th Cir. 2018); Hanhan v. Johnson & Johnson, No.
11-OE-40007, 2013 WL 5939720, at *3 (N.D. Ohio Nov. 5, 2013) (“[T]he Court
agrees with those courts holding that the FDA regulations requiring direct
patient warnings are an addition to-not a replacement of-states' learned
intermediary rules.”) (applying California law).

                                      20
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 21 of 25



duty on which to base a negligence per se medication guide

claim.

     It is true that, although the FDCA does not create a

private cause of action, a violation of the FDCA can form the

basis for a negligence per se claim.         Cabiroy v. Scipione, 767

A.2d 1078, 1081 (Pa. Super. Ct. 2001).         That being said, where

there is no preexisting tort duty, negligence per se does not

operate to impose a new duty.        In re Orthopedic Bone Screw Prod.

Liab. Litig., 193 F.3d 781, 790 (3d Cir. 1999).           So, whether

there is a claim for negligence per se depends on if there is a

duty under state law independent of the FDA regulations.14

     Courts in Pennsylvania have only found a negligence per se

claim based on the FDCA where the learned intermediary doctrine

was not implicated.      In Stanton v. Astra Pharm. Prods., Inc.,

the Third Circuit found a negligence per se claim where the drug

manufacturer failed to comply with adverse effects reports

regulations requiring reports to the FDA.          718 F.2d 553, 556,




14    See Cuyler v. United States, 362 F.3d 949, 952 (7th Cir. 2004) (“But
the statutory definition does not come into play unless the tort plaintiff
establishes that the defendant owes a duty of care to the person he injured .
. . because tort liability depends on the violation of a duty of care to the
person injured by the defendant's wrongful conduct. . . . And although the
legislature can and sometimes does create a duty of care to a new class of
injured persons, the mere fact that a statute defines due care does not in
and of itself create a duty enforceable by tort law.”); accord Cabiroy v.
Scipione, 767 A.2d 1078, 1081 (Pa. Super. Ct. 2001) (“[T]he doctrine of per
se liability does not create an independent basis of tort liability but
rather establishes, by reference to a statutory scheme, the standard of care
appropriate to the underlying tort.” (alteration in original) (quoting In re
Orthopedic Bone Screw Prod. Liab. Litig., 193 F.3d 781, 790 (3d Cir. 1999))).

                                     21
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 22 of 25



559–61 (3d Cir. 1983).      Similarly, in Cabiroy, the Superior

Court found a negligence per se claim where the drug

manufacturer failed to comply with FDA drug approval

requirements by distributing the drug to physicians without FDA

approval.    767 A.2d at 1079.     While Stanton and Cabiroy dealt

with the drug approval process—and were thus outside of the

orbit of the learned intermediary doctrine15—here, the warnings

are at issue, and thus the learned intermediary doctrine is

directly implicated.16     And where the doctrine is implicated,

there is no negligence per se claim for failure to provide a

medication guide.

     The Polts argue that their negligence per se claim is

properly based on a general duty to warn.          This argument fails

because the learned intermediary doctrine specifically defines

the drug manufacturers’ duty to warn more narrowly.

Pennsylvania courts have consistently held that the drug

manufacturers’ duty is defined by the learned intermediary




15    See Lance v. Wyeth, 85 A.3d 434, 457 (Pa. 2014) (“Accordingly, in a
situation in which no warning would be sufficient, the learned intermediary
doctrine should not apply to diminish the duties of pharmaceutical companies,
or to insulate them from liability for a lack of due care.”).
16    The Superior Court also found negligence per se applied to a violation
of the FDCA in In re Reglan/Metoclopramide Litig., where the defendant failed
to update the label as required by the FDA. 81 A.3d 80, 94 (Pa. Super. Ct.
2013). Although the learned intermediary doctrine did apply in that
situation, the regulations did not expand the duty beyond requiring the
warning to the physician. Thus, there was no tension between the doctrine
and allowing a claim under those regulations. But that is not case here,
where the regulations are directly contrary to the learned intermediary
doctrine.

                                     22
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 23 of 25



doctrine and that they have no duty to warn consumers directly.17

Further, the policy behind the doctrine shows that it defines

the drug manufacturers’ duty to warn such that a medication

guide claim is not cognizable here.         In adopting the doctrine,

Pennsylvania has expressed the policy that the physician should

be a gatekeeper: the physician, not the manufacturer, decides

whether to prescribe drugs and explains the risks to consumers.18

In other words, the Polts merely attempt to expand failure to

warn liability and abrogate the learned intermediary doctrine

under the guise of negligence per se.19

     Therefore, there is no cognizable negligence per se claim

for the failure of Sandoz to provide a medication guide to

Joanne Polt.



17    See Stange v. Janssen Pharm., Inc., 179 A.3d 45, 57 (Pa. Super. Ct.
2018) (noting that “[t]he manufacturer has the duty to disclose risks to the
physician, as opposed to the patient” under the learned intermediary doctrine
(quoting Czimmer v. Janssen Pharm., Inc., 122 A.3d 1043, 1057 (Pa. Super. Ct.
2015))); Coyle v. Richardson-Merrell, Inc., 584 A.2d 1383, 1386 (Pa. 1991)
(noting that “the manufacturer has no duty to directly warn patients of the
risks of drugs”); Taurino v. Ellen, 579 A.2d 925, 928 (Pa. Super. Ct. 1990)
(“We cannot ignore them by imposing on manufacturers of contraceptive drugs
an entirely new duty to warn patients directly, despite the clear limits of
these prior decisions.”).
18    See Coyle, 584 A.2d at 1386 (“[Requiring pharmacies to warn consumers]
would have the effect of undermining the physician-patient relationship by
engendering fear, doubt, and second-guessing.”).
19    See Strayhorn v. Wyeth Pharm., Inc., 887 F. Supp. 2d 799, 817 (W.D.
Tenn. 2012) (noting that all of the plaintiff’s alternate theories of
recovery—including negligence per se—were really just “failure to warn claims
masquerading as other theories”), aff’d 737 F.3d 378 (6th Cir. 2013); In re
Meridia Prods. Liab. Litig., 328 F. Supp. 2d 791, 795, 814–15, 817 (N.D. Ohio
2004) (applying the learned intermediary doctrine because “attempt[ing] to
shift the nature of the duty owed” by pleading negligence per se was a
transparent attempt to expand the scope of a duty to warn theory beyond its
true extent), aff'd sub nom. Meridia Prods. Liab. Litig. v. Abbott Labs., 447
F.3d 861 (6th Cir. 2006).

                                     23
      Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 24 of 25



3.   Breach of Duty
     Last, the only claim that is not preempted—i.e., the claim

that the physicians did not receive a warning at all—fails

because there is no genuine dispute that the physicians received

warnings that told them of the risks of amiodarone.           The Polts

contend that there is a genuine dispute of fact as to whether

the physicians were warned because Dr. Cox claimed to not know

that amiodarone was a drug of last resort and that it was not

approved to treat non-life-threatening atrial fibrillation.             But

the drug manufacturer must “inform a physician of the facts

which make the drug likely to be dangerous.”          Cochran v. Wyeth,

Inc., 3 A.3d 673, 676 (Pa. Super Ct. 2010).          And there is no

dispute that Dr. Cox or the other two doctors were aware that

amiodarone carried the risk of pulmonary toxicity.20


B.   The Polts’ Cross-Motions for Partial Summary Judgment
     The Polts’ cross-motions for partial summary judgment are

denied for the same reason that Sandoz’s motion is granted: the

drug manufacturers do not have a duty to warn consumers

directly.    The Polts’ cross-motion for partial summary judgment

on the learned intermediary doctrine fails because neither an

abandonment of nor an exception to the doctrine is appropriate


20    It is irrelevant that Dr. Cox did not testify that he unequivocally
understood the warning because the adequacy of the warning is not at issue
since a claim that the warning was inadequate is preempted. See PLIVA, Inc.
v. Mensing, 564 U.S. 604, 625 (2011) (holding that claims for inadequate
warnings against generic manufacturers are preempted).

                                     24
        Case 2:16-cv-02362-ER Document 155 Filed 05/26/20 Page 25 of 25



here.    The Polts’ cross-motion for partial summary judgment on

the adequacy of the warning fails because it assumes that Sandoz

has a duty to warn consumers directly, but this assumption is

incorrect.

     In sum, it is not for the Court to locate a new exception

to the learned intermediary doctrine where the state courts have

found none.     And in any event, an exception based on the FDA’s

medication guide regulations, even if the Pennsylvania Supreme

Court were to adopt it, would not apply here because it was

foreseeable that Joanne Polt would consume the drug following

her physician’s considered prescription.21


V.   CONCLUSION
     For the foregoing reasons, Sandoz’s Motion for Summary

Judgment will be granted and the Polts’ Cross-Motions for

Summary Judgment will be denied.           An appropriate Order follows.




21    To the extent the Polts seek to establish liability for the alleged
inadequacy of the warning to physicians, this claim is preempted. And to the
extent they argue that the physicians were not given the required warnings,
this argument is refuted by the evidence: Dr. Cox’s testimony—which is the
only testimony the Polts point to as creating a dispute of fact that warnings
were given—shows that Dr. Cox received the warnings about the risks of
amiodarone because he knew of the risk of pulmonary toxicity.

                                      25
